DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a splice holder tray comprising the claimed holder section, first, second and third portions, opposite lateral openings, top and bottom in combination with either:
the bottom opening extends between the two opposite lateral openings of each of the plurality of inclined channels, and wherein at least two parts of each of the plurality of inclined channels are tapered at the second portion, the tapered part being spaced apart to each other along a direction extending between the two opposite lateral openings of each of the plurality of inclined channels, or
wherein each of the plurality of inclined channels further comprises a second portion and a third portion, and wherein the first portion is adjacent to the second portion and to the third portion, the bottom opening being provided on the second portion, and wherein the bottom opening extends between the two opposite lateral openings of each of the plurality of inclined channels, and wherein at least two parts of each of the plurality of inclined channels are tapered at the second portion, the tapered part being spaced apart to each other along a direction extending between the two opposite lateral openings of each of the plurality of inclined channels, or
the first portion of each of the plurality of inclined channels is delimited by a first wall and a second wall parallel each other and extending along a first direction, the cross-section area being measured along a reference plane perpendicular to the first direction, and wherein the tapered part of the third portion is delimited by a fourth wall extending from the second wall along a third direction inclined with respect to said first direction,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883